76 F.3d 1244
316 U.S.App.D.C. 191
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Bishop Moses RAMIREZ, Appellant,v.LUMBERMEN'S MUTUAL CASUALTY COMPANY, et al.
No. 95-7050.
United States Court of Appeals, District of Columbia Circuit.
Dec. 18, 1995.Rehearing and Suggestion for Rehearing In Banc Denied Feb.9, 1996.*

Before:  SILBERMAN, SENTELLE, and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
Upon consideration of the record from the United States District Court for the District of Columbia, the briefs filed by the parties, the motion to strike appellant's brief and to dismiss appeal or, in the alternative, motion for extension of time to file appellees' brief, the opposition and supplement thereto, and the motion for costs and attorneys' fees, it is


2
ORDERED AND ADJUDGED that the district court's order filed January 6, 1995 be affirmed.   The district court did not abuse its discretion in dismissing the complaint for noncompliance with Fed.R.App.P. 8(a).   The complaint did not satisfy the Rule's "short and plain statement" requirement, this was appellant's second opportunity to file a complaint satisfying the Rule, and appellant's claims are frivolous.  See Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir.1988).   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir.Rule 36(b).   It is


3
FURTHER ORDERED AND ADJUDGED that the motion to strike appellant's brief and to dismiss appeal be denied.   It is


4
FURTHER ORDERED AND ADJUDGED that the alternative motion for extension of time to file appellees' brief be dismissed as moot.   It is


5
FURTHER ORDERED AND ADJUDGED that the motion for costs and attorneys' fees be denied.


6
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 41.



*
 Circuit Judge Tatel did not participate in this order